DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and species 1a and 2c, claims 1 – 3 and 7 – 9, in the reply filed on 7/18/22 is acknowledged.  
The traversal is on the ground(s) that the pending claims do not present a serious search burden.
This is not found persuasive because the different inventions and different species are not co-extensive requiring different fields of search, thus they do cause undue burden. For instance, searching for a polarizing plate is different than searching for a laminate, or searching for a numerical value of a broadly disclosed siloxane is not the same as searching for a specific polyether modified siloxane compound.
Having said that, however, if/when Group I is found to be in condition for allowance, the withdrawn claims can be examined for rejoinder if they depend from the allowable claims or contain all the limitations of the allowable claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a glycidyl ether-type epoxy. The phrase is unclear since one does not know what constitutes a “type”. “Glycidyl ether epoxy” compounds are well known in the art and its meaning is clear. The term “type” seems to imply that the compound is not quite a glycidyl ether epoxy, but a type of it, which makes it indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable CHOI et al (KR 10-2016-0037811, using machine translation) in view of LEE et al (KR 10-2016-0015181, using US 2017/0210915 as English equivalent).
Claim 1: CHOI discloses (see entire document) a polarizing plate comprising a polarizer (10) [as claimed], a protective film (30) provided on one surface of the polarizer by means of an adhesive layer [reading on the claimed bonding agent layer and protective film]; and a barrier layer (20) that is also considered a protective layer [reading on the claimed protective layer] attached to the other surface of the polarizer, wherein the barrier/protective layer comprises a UV-curable composition comprising an epoxy-based compound and an oxetane-based compound [reading on the claimed epoxy compound, oxetane compound and cured products thereof] (figure 2, [0008]-[0011], [0015]-[0017], [0025], [0027], [0035]-[0036], [0093], claims 1-3 and 11-12).
	CHOI fails to teach a modified siloxane compound as part of the protective layer composition. However:
	LEE discloses (see entire document) a polarizing pate comprising a polarizer and a protective film, which can be applied on both sides of the polarizer, the protective film comprising a curable composition of one or more of an epoxy group, an oxetane group, a vinyl ether group and a siloxane group ([0007], [0014], [0016], [0023], [0035], [0087], and claims 1, 3 and 4 in the original Korean publication).
It would have been obvious to one of ordinary skill in the art to have added LEE’s siloxane in CHOI’s protective layer composition with reasonable expectation of cumulative results since LEE discloses that either one or more of siloxane, epoxy, oxetane and vinyl ether can be used as the protective layer, wherein both CHOI and LEE are concerned with the same field of endeavor of making a polarizing plate comprising a polarizer and a protective layer on one or both sides of said polarizer, the protective layer comprising at least an epoxy and a oxetane compounds, and have thus arrived at the present claim.  It has been settled that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007);  and, selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). 
Claim 2: CHOI is silent regarding a bonding strength of the protective layer of 4B or more as measured by a test in accordance with D3359-87. However, one would expect the bonding strength of CHOI in view of LEE to be the same as claimed since CHOI in view of LEE teaches the claimed polarizer comprising a polyvinyl alcohol-based film and the claimed protective layer comprising the claimed oxetane, siloxane and epoxy compound, wherein the epoxy comprises an alicyclic epoxy and a glycidyl ether epoxy in the claimed ratios. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Additionally, CHOI discloses an adhesive/bonding force of 1.5 N/cm2 or more ([0035]) [which may be equivalent to the claimed 4B or more] and discloses that the adhesive strength can be varied by the ratio of the components making up the protective layer ([0081], [0082], [0084]). Given said disclosure, it would have been obvious to one of ordinary skill in the art to have varied the ratios between the compounds of the protective layer through routine experimentation to arrive at the desired bonding strength.
Claim 3: CHOI in view of LEE discloses that the protective film is made  of any combination of epoxy, oxetane and also of siloxane and vinyl ether groups, thus showing that the siloxane is capable of combining with the ether group to produce a polyether modified siloxane compound, as claimed. Moreover, it would have been obvious to one of ordinary skill in the art to have modified the siloxane with an ether group for the references’ stated objective of making a curable protective film comprising siloxane and ether groups, since it has been settled that “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). 
	Claim 7: CHOI’s epoxy compound comprises an alicyclic epoxy compound and  a glycidyl ether type epoxy compound at a weight ratio of 1:1 to 3:1 ([0010], [0037], [0037], claims 5-6) [wherein the rejection applies to the overlapping range].
Claim 8: The barrier/protective layer has a thickness of 3-15 microns ([0013], [0091], claim 9) [fully encompassing the claimed 4-11 microns], with an example of 10 microns ([0105]) [meeting the claimed range].
Claim 9:  The polarizer is a  polyvinyl alcohol film ( [0014], [0028], claim 10).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765